      Case 2:16-cv-00604-GMN-CWH Document 74-2 Filed 01/21/20 Page 1 of 4




                               Exhibit B
                       Declaration of Amy Bernal




51608605;1
                             Case 2:16-cv-00604-GMN-CWH Document 74-2 Filed 01/21/20 Page 2 of 4




                         1   DARREN T. BRENNER, ESQ.
                             Nevada Bar No. 8386
                             SCOTT R. LACHMAN, ESQ.
                             Nevada Bar No. 12016
                        3    AKERMAN LLP
                             1635 Village Center Circle, Suite 200
                         4   Las Vegas, Nevada 89134
                             Telephone: (702) 634-5000
                         5   Facsimile: (702) 380-8572
                             Email: darren.brennergakerman.com
                         6   Email: scott.lachman@akerman.com

                         7   Attorneysfor plaintiff Bank of America. N.A.

                         8                                 UNITED STATES DISTRICT COURT

                         9                                         DISTRICT OF NEVADA

                        10   BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00604-GMN-CWH

                        11                   Plaintiff,
                                                                                   DECLARATION OF AMY BERNAL
                  N
                        12   vs.
              ▪   0▪0


                        13   CORTEZ HEIGHTS HOMEOWNERS
AKERMAN LLP




                             ASSOCIATION; ABSOLUTE COLLECTION
                        14   SERVICES, LLC; LA QUINTA FAMILY
                             TRUST; and ALVIN SORIANO,
                        15
                                             Defendants.
                        16

                        17            I, Amy Bernal, declare as follows:

                        18            1.     I am an Assistant Vice President, Senior Operations Consultant in the Legal Order &

                        19   Case Resolution Operations team for Bank of America, N.A. (BANA). My business address is:

                        20   Bank of America, N.A., c/o Darren T. Brenner, Akennan LLP, 1635 Village Center Circle, Suite
                        21   200, Las Vegas, Nevada 89134. I have knowledge of the matters set forth in this declaration and if

                        22   called upon to testify in court, I could and would competently do so.
                        23            2.     I am authorized to sign this declaration as an Assistant Vice President of BANA,

                        24   which owns and services Luafaletele Tututila's loan (the loan) secured by the senior deed of trust on
                        25   the property known as 5329 La Quinta Hills Street, North Las Vegas, Nevada 89081 (the property).

                        26            3.     BANA maintains records for the loan in its capacity as the loan's owner and servicer.

                        27   These records are physical, imaged, and electronic records of loan activities, events and transactions.
                        28            4.     As an Assistant Vice President of BANA, I am familiar with and understand BANA's
                                                                           1
                             51259350;2
                    Case 2:16-cv-00604-GMN-CWH Document 74-2 Filed 01/21/20 Page 3 of 4




               1    loan servicing records and BANA's procedures for making and maintaining loan servicing records.

               2    My job duties include reviewing and interpreting BANA's records such that I can competently swear

               3    to the status of a particular account including, but not limited to, loan origination information,

               4    servicing transfers, authentication of business records, dates of default, and amounts owed.

               5             5.        The information in this declaration is based on BANA's loan records and my personal

               6    knowledge.

               7             6.        1 have personal knowledge of BANA's routine practices and procedures for making

                    and maintaining the records 1 am testifying about. They are: (a) made at or near the time of the

                    occurrence of the recorded matter(s); (b) made by, or from information transmitted by, persons with

              10    personal knowledge of the recorded matter(s); and (c) kept in the course of BANA's regularly

              11    conducted business activities. It is BANA's regular practice to make such records.

              12             7.        BANA's business records show Metrocities Mortgage, LLC originated the loan in

              13    2009.        BANA's business records also show Metrocities Mortgage, LLC assigned all beneficial
AKERMAN LLP




              14    interest in the deed of trust to Countrywide Bank, FSB, which subsequently merged into BANA

              15    effective April 27, 2009.

              16             8.        BANA's business records show BANA owned and serviced the loan from before

              17    January 30, 2013 until after Cortez Heights Homeowners Association's foreclosure sale on

              18    September 17, 2013, but show no evidence BANA received Cortez Heights' notice of default and

              19    election to sell dated January 30, 2013 or notice of trustee's sale dated May 23, 2013.

              20             9.        BANA's business records also show no evidence 15301 Ventura Boulevard, Suite D-

              21    300, Sherman Oaks, California 91403 is or was a valid Countrywide Bank, FSB or BANA address.
              -r)            10.       In the year 2013, due to Countrywide Bank, FSB's prior merger into BANA, BANA

              23    routinely received notices addressed to Countrywide Bank, FSB by the HOAs or their trustees. But

              24    as set forth above, BANA's business records show no evidence it received Cortez Heights' notice of

              25    default and election to sell or notice of trustee's sale from anyone.

                             11.       During the relevant time period, BANA's policy upon receipt of an HOA foreclosure

              27    notice in the state of Nevada was to retain Miles, Bauer, Bergstrom & Winters, LLP to determine

              28    and pay the superpriority amount. In accordance with this policy, BANA retained Miles Bauer

                    51259350:2
                     Case 2:16-cv-00604-GMN-CWH Document 74-2 Filed 01/21/20 Page 4 of 4




               1    hundreds if not thousands of times to submit superpriority payments. Had BANA received Cortez

                    Heights' notice of default and election to sell or notice of sale prior to the sale, it would have retained

               3    Miles Bauer to submit a superpriority payment in accordance with its policy.

               4             I declare under penalty of perjury under the laws of Nevada and the United States that the

               5    .foregoing is true and correct to the hest of my knowledge.

               6

               7                                                   Bank of America, N.A.


               9
                                                                          0, 1/31,c4f-
                                                                   Date: January 9, 2020
              I()                                                  Title: Assistant Vice President
                                                                   Printed Name: Amy Bernal
              11
AKERMAN LLP




              19

              20

              21

              22

              23

              24

              25

              26
              27

              28
                                                                  3
                    51259350;2
